        Case 1:19-cr-00780-LAK Document 30 Filed 03/04/20 Page 1 of 1
                                          250 WEST 55TH STREET       MORRISON & FOERSTER LLP

                                          NEW YORK, NY 10019-9601    BEIJING, BERLIN, BOSTON,
                                                                     BRUSSELS, DENVER, HONG KONG,
                                                                     LONDON, LOS ANGELES, NEW YORK,
                                          TELEPHONE: 212.468.8000    NORTHERN VIRGINIA, PALO ALTO,
                                          FACSIMILE: 212.468.7900    SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                     SINGAPORE, TOKYO, WASHINGTON, D.C.
                                          WWW.MOFO.COM




March 3, 2020                                                        Writer’s Direct Contact
                                                                     +1 (212) 468.8049
                                                                     CCohen@mofo.com



The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
 United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re: United States v. Sylvia Ash, 19 Cr. 00780 (LAK)

Dear Judge Kaplan:

We respectfully write on behalf of our client, Sylvia Ash, in the above reference matter to
request an extension of time to submit motions, which currently are due March 6, 2020 (with
the Government’s reply due March 20, 2020 and oral argument scheduled for April 1, 2020).
My firm recently was retained and has begun to review the discovery but needs additional
time to determine what, if any, motions to file. I have conferred with the Government and it
takes no position on our request to file any motions by March 20, 2020 with the
Government’s reply due April 3 and oral argument to be scheduled on a date thereafter based
on the Court’s schedule.

Respectfully submitted,




Carrie H. Cohen


cc by ECF: AUSA Daniel Richenthal
           G. Michael Bellinger, Esq. (counsel for Sylvia Ash)




ny-1876357
